Mr. Justice Gridley delivered the opinion of the court. 2. Brokers, § 71*—when defense that plaintiff is not entitled to commissions not available. In an action for commissions on the sale of real estate which plaintiff claimed defendants agreed to apply on the purchase price of lots which plaintiff agreed to purchase, and which defendant’s refused to transfer to plaintiff after a tender of the balance of the purchase price, held that a defense that plaintiff was not entitled to commissions for the reason that he was the purchaser himself could not be urged where the refusal of the tender was not based on that ground.